Citation Nr: 1220702	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  94-28 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of septorhinoplasties.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1971 August 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1992 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which, in pertinent part, granted service connection for residuals of septohrinoplasties and assigned an initial rating of 10 percent. 

The Veteran testified at a March 1998 hearing before the Board.  A copy of the hearing transcript has been associated with the claims file. 

In February 2009, the Board issued an opinion denying this claim.  This decision was vacated by a November 2009 Order of the United States Court of Appeals for Veterans Claims (Court), which endorsed a joint motion for remand and remanded the issue on appeal to the Board for further action in compliance with the instructions in the joint motion. 

The Board remanded this claim in September 2010.  It now returns for appellate review. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veterans Law Judge (VLJ) who presided at the March 1998 Board hearing in connection with this claim is no longer employed at the Board.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Accordingly, the Veteran was offered the opportunity to testify at another Board hearing.  He indicated in a May 2012 letter that he did with to testify at another hearing before the Board at his local Regional Office. 

On remand, the agency of original jurisdiction (AOJ) should schedule the Veteran for a hearing before the Board and provide him notice of the scheduled hearing date in accordance with 38 C.F.R. § 20.704(b) (2011). 

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction (AOJ) should schedule the Veteran for a Travel Board hearing at his local RO and provide the Veteran with proper notice of the hearing date.  A copy of such notice must be associated with the claims file.

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


